DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 

Claims 1, 10, and 11: “for participation in an event based on an input of a host user”. and
Claims 8 and 18: “for approving the participation in the event.”
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following claims and language can be considered to be “contingent limitations” and should be revised.  
Claims 1, 10, and 11: “based on an input of the guest user responding to the event- associated message.”
Claims 6 and 16: “when the remittance has not been processed.” and
Claims 7 and 17: “when the remittance has been processed.”
Optional Language
	Claims 1, 10, and 11 contain optional language Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that 
Claims 1, 10, and 11: “belonging to a first chat room through the first chat room, to which the host user belongs.”
Non-Functional Descriptive Material
Claims 6, 8, and 9 contain non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 6: “a reminder message.”
Claim 7: “a remittance confirmation message.” and
Claim 8: “approval information.”

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Rembrandt 
Claims 1 and 11 recite “generate an event-associated message”, “transmit the event-associated message”, “transmit a remittance request message”, and “determine whether a remittance requested by the remittance request message has been processed by the guest user device”.  The claim is directed to “at least one processor”, “a computing device”. The language, “generate”, “transmit”, and “determine”, describes the functionality performing acts, but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the actions being performed. (MPEP 2173.05 (p) II, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-19 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for billing client and processing payments based on the products/services requested by the client by using internet chatrooms, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial Claims 10 and 11 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “processor”, “computing device”, and “a guest user device” used in generating a message, transmitting the message, transmitting the bill, determining if the bill has been processed, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claim 9 introduces the additional element of “a host user device”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 10 introduces the additional element of “a non-transitory computer-readable recording medium”.  This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-8 and 11-29 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deep (6393412)
Regarding claim 1, Deep teaches
an event managing method performed by a computing device comprising at least one processor, the event managing method comprising
(C1,L39-55).

generating an event-associated message for participation in an event based on an input of a host user
(C5,L28-67) and (C3,L50-59).

transmitting the event-associated message to a guest user device of a guest user belonging to a first chat room through the first chat room, to which the host user belongs
(C1,L39-55).

transmitting a remittance request message to the guest user device based on an input of the guest user responding to the event- associated message
(C3,L38-49) and (C3,L60-C4,L9).

determining whether a remittance requested by the remittance request message has been processed by the guest user device.  


Regarding claim 2, Deep discloses  
the event- associated message or the remittance request message comprises information on a participation fee of the event or a due date for the remittance
(C3,L60-C4,L9) and (C2,L6-18).

Regarding claim 3, Deep discloses  
the remittance request message is transmitted to the guest user device through a second chat room, to which the guest user belongs, and 
the second chat room is different from the first chat room.  
(C3,L38-49) and (C3,L17-28).

Regarding claim 4, Deep discloses  
the transmitting the remittance request message comprises: 29Atty. Dkt. No. 18663LN-000003-US generating a second chat room, to which the host user and the guest user belong; and 
transmitting the remittance request message through the second chat room.  


Regarding claim 5, Deep discloses  
transmitting, to the guest user device, a subsequent message based on whether the remittance has been processed
(C3,L60-C4,L9) and (C2,L6-18).

Regarding claim 6, Deep discloses  
the subsequent message is a reminder message, when the remittance has not been processed  
(C3,L60-C4,L9) and (C2,L6-18).

Claim 7 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 8 is rejected using the same rationale that was used for the rejection of claim 5.

Regarding claim 9, Deep discloses  
information on whether the remittance requested by the remittance request message has been processed is provided to a host user device 
(C3,L8-16).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Choi (20180034866) teaches method and apparatus of providing chatrooms for consultation.
Rapaport (20100205541) teaches social network driven indexing system for instantly clustering people with concurrent focus on same topic into on-topic chat rooms and/or for generating on-topic search results tailored to user preferences regarding topic.
Tillet (20060063552) teaches public dispatch chatroom.
Priest (20020059138) teaches message exchange server allowing enhanced message charge allocation, and method
Rosenblatt (20020007276) teaches Virtual representatives for use as communications tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
	
/MARK GAW/
Examiner, Art Unit 3692


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698